         Case 8-18-71748-ast             Doc 940
                                             921         Filed 04/27/21
                                                               03/04/21     Entered 04/27/21
                                                                                    03/04/21 14:49:21
                                                                                             15:21:32




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                                    :
In re:                                                              :     Chapter 11
                                                                    :
Orion HealthCorp, Inc., et al.                                      :     Case No. 18-71748-67 (AST)
                                                                    :     Case No. 18-71789 (AST)
                                                                    :     Case No. 18-74545 (AST)
                                          Debtors.                  :     (Jointly Administered)
                                                                    :
---------------------------------------------------------------x

           ORDER SETTING STATUS CONFERENCE BY VIDEO CONFERENCE
                    AND ESTABLISHING RELATED DEADLINES

          In accordance with Eastern District of New York Administrative Order No. 2020-22 et seq.

re: Restrictions on Visitors to Courthouses, and in order to protect the health and safety of the

public, Judge Trust is adopting the following video conference procedures, and ORDERS as

follows:

                  Pending before the Court is the Status Conference in the above captioned cases

(“the Matter”).


          1.       MEDIATION. [NOT APPLICABLE].

          2.       HEARING AND ALLOCATION OF TIME. The Court will hold the
                   status hearing on the Matter by video conference on May 26, 2021
                   commencing at 10:00 a.m. (the “Hearing”) at United States Bankruptcy Court,
                   Eastern District of New York, Courtroom 960, 290 Federal Plaza, Central Islip,
                   New York 11722.

          3.       VIDEO CONFERENCE. The Hearing will take place on the Cisco WebEx
                   (“WebEx”) platform, which provides for full video conference capacity as well as
                   for separate audio only capacity. The following is the registration link for the
                   Hearing:
                   Wednesday, May 26, 2021
                   10:00 am | Eastern Daylight Time (New York, GMT-04:00) | 4 hrs




                                                           Page 1
Case 8-18-71748-ast       Doc 940
                              921    Filed 04/27/21
                                           03/04/21     Entered 04/27/21
                                                                03/04/21 14:49:21
                                                                         15:21:32




       Registration link for video appearances:

       https://us-courts.webex.com/us-courts/j.php?
       RGID=re1415c9725eca15261308e7ca3f7c476

       Join by meeting number

       Meeting number (access code): 160 428 3999
       Meeting password: 05262021

       ----------------
        Join by phone for audio only:
       +1-206-207-1700 United States Toll (Seattle)
       +1-646-992-2010 United States Toll (New York City)

       All counsel shall register for the Hearing and conduct a pre-hearing test of the
       WebEx platform using the same equipment that they intend to use during the
       Hearing, no later than two (2) business days before the Hearing; this test shall not
       be with the Court. In addition, all parties are to log in or dial in to the Hearing no
       less than thirty (30) minutes prior to the Hearing, and place their audio lines on
       mute. Please consult your IT personnel if you have any problems registering or
       logging in for the Hearing. For additional help go to http://help.webex.com
       and see information posted on Judge Trust’s procedures web page.

 4.    PRIOR NOTICE OF INTENT TO PARTICIPATE; LIMIT ON
       PARTICIPATION BY VIDEO; TELEPHONE PARTICIPATION. In
       addition to registering for the Hearing, all persons wishing to participate in the
       Hearing by video shall send an email to ast_hearings@nyeb.uscourts.gov
       at least two (2) business days in advance of the Hearing to identify the parties
       that will appear. Such email shall state in the Re section the adversary and/or
       main case number(s) in which the party(s) shall participate, and the date of the
       Hearing; the body of the email shall include the full name and electronic mail
       address of the proposed participant(s) and the party(s) represented, and whether
       the party shall appear by audio only or by audio and video. The parties are
       directed to limit video conference participation to those who are necessary to
       address the Matters. If the number of persons wishing to participate in the video
       conference, in the Court’s view, exceeds the number which would permit the
       efficient, stable, and reliable transmission of the Hearing by video conference, the
       Court may require that certain persons be permitted to participate in the Hearing
       only by audio. Only the Parties who have timely filed papers in connection
       with the Matter and who timely and fully comply with this Order may
       participate in the Hearing.




                                        Page 2
Case 8-18-71748-ast     Doc 940
                            921      Filed 04/27/21
                                           03/04/21     Entered 04/27/21
                                                                03/04/21 14:49:21
                                                                         15:21:32




 5.    PUBLIC ACCESS. The Hearing scheduled by this Order is a public matter.
       Parties-in-interest and the general public are invited to listen to the Hearing by
       audio only in listen only mode. Any person wishing to listen to the Hearing shall
       follow the instructions posted pursuant to paragraphs 5 and 7 hereof and dial in
       using the following numbers:
       Join by phone for audio only:

       +1-206-207-1700 United States Toll (Seattle)
       +1-646-992-2010 United States Toll (New York City)

 6.    CONDUCT DURING HEARING.
       Although conducted using video conferencing technology, the Hearing is a court
       proceeding. The formalities of the courtroom shall be strictly observed. Counsel
       who appear on the video shall dress appropriately, exercise civility, and otherwise
       conduct themselves in a manner consistent with the dignity of the Court. In the
       interest of public safety, counsel are directed to refrain from participating either by
       audio or video while operating a vehicle. At all times when not addressing the
       Court, counsel are directed to place the connection on “mute” to prevent
       background noise from being heard. When speaking, you must announce who you
       are each time before speaking, speak up and enunciate so that you can be heard and
       understood. In addition, the parties are to avoid the use of a speaker phone (use a
       landline if possible).
       The Court reserves the right to remove from the Hearing any participant who fails
       to observe the formalities and decorum of the courtroom by disconnecting his or
       her line and/or video feed after due warning by either Judge Trust or his Courtroom
       Deputy. Such person will not be permitted reentry for the remainder of the Hearing.

 7.    RECORDING PROHIBITED; OFFICIAL RECORD. No person may record
       the proceedings from any location by any means. The audio recording maintained
       by the Court shall be the sole basis for creation of a transcript that constitutes the
       official record of the Hearing.

 8.    SETTLEMENT. [NOT APPLICABLE].




                                       Page 3
   Case 8-18-71748-ast      Doc 940
                                921      Filed 04/27/21
                                               03/04/21     Entered 04/27/21
                                                                    03/04/21 14:49:21
                                                                             15:21:32




     9.    SANCTIONS. [NOT APPLICABLE]

     10.   CONTINUANCES. Continuances of the Hearing or any deadlines set forth in this
           Order must be requested by written motion. Any request for continuance or
           amendment to this order shall set forth the status of discovery and shall state the
           reasons why the party or parties seek a continuance.

     11.   SERVICE: The Liquidating Trustee shall serve a copy of this Order on all
           appropriate parties within two (2) business days following entry of this Order,
           and file a certificate of service thereof within two (2) business days thereafter, as
           required by this Court’s Local Rules.




                                                          ____________________________
Dated: April 27, 2021                                               Alan S. Trust
       Central Islip, New York                          Chief United States Bankruptcy Judge

                                           Page 4
